Citation Nr: 0028527	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-10 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for cerebrovascular 
accident, due to nicotine dependence.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as being due to nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950, and from October 1950 to September 1951.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appeal was docketed at the Board in 1999.


FINDINGS OF FACT

1.  Nicotine dependence is not shown to be related to either 
of the veteran's periods of service.

2.  The claim for service connection for cerebrovascular 
accident, due to nicotine dependence, is not legally 
cognizable.  

3.  The claim for service connection for COPD, to include as 
being due to nicotine dependence, is not plausible.


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
VAOPGCPREC 19-97 (May 13, 1997).

2.  Cerebrovascular accident is not due to service-incurred 
nicotine dependence.  Sabonis v. Brown, 6 Vet. App. 426 
(1994); VAOPGCPREC 19-97 (May 13, 1997).

3.  The claim for service connection for COPD, to include as 
being due to nicotine dependence, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Nicotine Dependence

The Board finds that the veteran's claim for service 
connection for nicotine dependence is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the Board 
finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

The veteran asserts that he began to smoke cigarettes in 
"January 1949".  He indicates that while in service he was a 
medic, in which capacity he would frequently "light 
cigarettes for patients" and hand them the lighted cigarette.  
He states that he continued to smoke more than two packs of 
cigarettes daily into the 1990's, during which decade he 
unsuccessfully attempted to discontinue smoking on two 
occasions.  He contends, in substance, that he presently has 
nicotine dependence due to service.

Initially, the Board observes that the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998), codified at 38 U.S.C. 
§ 1103, prohibits the granting of service connection for 
diseases or causes of death based upon the use of tobacco 
products in claims filed after June 9, 1998.  However, 
because the veteran's claim for service connection for 
nicotine dependence (and residuals of tobacco use) was 
received in December 1997 (before June 9, 1998), his claim is 
not precluded by the new statute.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See VA Undersecretary for Benefits 
(USB) Letter 20-97-14 (July 24, 1997).  In this regard, 
service medical records are negative for any reference to 
nicotine dependence.  Subsequent to service, a report 
pertaining to VA outpatient treatment rendered the veteran in 
November 1982 reflects that, as of that time, he had been 
smoking two packs of cigarettes daily for the preceding "30 
years".  Evidence of VA origin dated in 1995 reflects that 
the veteran was then still smoking, and the diagnoses 
recorded on a report pertaining to his hospitalization at a 
VA facility in May-June 1995 include "[t]obacco abuse".  
"Nicotine addiction" was assessed when the veteran was 
apparently hospitalized under non-VA auspices in July 1995.

The Board is satisfied, in view of evidence to specifically 
include the above-cited July 1995 non-VA hospitalization 
report (which reflects a diagnosis of "Nicotine addiction"), 
that the veteran in fact has nicotine dependence.  Thus, in 
considering his claim for service connection for nicotine 
dependence, the pertinent inquiry is whether he in fact 
acquired a dependence on nicotine during service.  See 
VAOPGCPREC 19-97, supra.  The lone item of evidence which is 
probative of service-incurred nicotine dependence is a 
statement from Bridget A. Bellingar, D.O., which was received 
at the Board in July 1999.  Pertinently, Dr. Bellingar 
asserts that the veteran had various conditions (some of 
which will be addressed by the Board in greater detail below) 
"due to his nicotine dependence use which began in the 
service."  Given the quoted wording in Dr. Bellingar's 
statement (i.e., the veteran's "nicotine dependence use which 
began in the service" (italics added)), the Board is frankly 
uncertain whether the physician is merely recounting that the 
veteran began to smoke cigarettes (i.e., "use") in service, a 
matter the Board has no reason to question, or whether the 
physician is opining that the veteran's nicotine dependence 
was in fact acquired in service.  Assuming (merely for the 
sake of argument) that the physician is asserting the latter, 
the Board is constrained to reject such opinion owing to the 
following considerations:  In the first instance, such 
opinion is ostensibly shown to have been rendered based 
exclusively on the history related by the veteran, and the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that an opinion rendered on such basis lacks 
materiality.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  The foregoing observation, it bears emphasis, looms 
particularly large in the precise circumstances at issue in 
this aspect of the appeal, since Dr. Bellingar, legally 
consistent with the factual circumstances at issue in Elkins, 
made no mention of the veteran's multi-decade post service 
history of smoking.  See id.  There is, moreover, no 
indication that Dr. Bellingar reviewed the veteran's 
extensive clinical file (to include his service medical 
records, which latter factor alone further militates against 
the materiality of the physician's opinion, and the sheer 
duration of the veteran's related smoking history, from 1949 
into the 1990's, confirms that the overwhelming portion of 
that history transpired temporally after his discharge from 
service in September 1951.  Finally, nicotine dependence is a 
psychiatric disability (see VAOPGCPREC 19-97, supra) and 
there is no indication that Dr. Bellingar is a psychiatrist.  
Significantly, the Court has held, saliently, that (at least 
in a new and material evidence context) a medical 
professional is not competent to opine as to matters which 
are outside the scope of his or her clinical expertise.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In view of 
the foregoing observations, then, to particularly include the 
fact that the overwhelming portion of the veteran's smoking 
history transpired after his discharge from service, the 
Board concludes that the preponderance of the evidence is 
against his claim for service connection for nicotine 
dependence.  

II.  Cerebrovascular Accident, due to Nicotine Dependence

The veteran asserts that he suffered at least two 
cerebrovascular accidents in the 1990's.  He contends, in 
essence, that these cerebrovascular accidents were caused by 
his nicotine dependence, which latter dependence was acquired 
in service.  

The record reflects that the veteran suffered cerebrovascular 
accidents in apparently 1992 and, most recently, again in 
1995.  One item of evidence relating the veteran's 
cerebrovascular accidents (or at least one of them, i.e., 
"CVA") to his nicotine dependence is the above-cited 
statement from Dr. Bellingar, wherein she asserts that the 
veteran's "CVA" is "directly due to his nicotine dependence 
use which began in the service."  In addition, a September 
2000 statement from Shafe Ul Huda, M.D., by whom the veteran 
was seen in apparently June 2000, reflects the physician's 
assertion that "smoking" was a possible risk factor 
implicated in the veteran's past "stroke".  

In considering the veteran's claim for service connection for 
cerebrovascular accident, due to nicotine dependence, the 
Board is constrained to observe that any favorable resolution 
of the claim would require, in the first instance as a matter 
of law, that the veteran be shown to have acquired his 
nicotine dependence in service.  See VAOPGCPREC 19-97, supra.  
However, owing to the reasoning advanced by the Board in the 
preceding section, such showing has not been made.  Given the 
latter legal consideration, then, and since the law rather 
than the evidence is dispositive of the resolution of this 
aspect of the appeal, the veteran's claim for service 
connection for cerebrovascular accident, due specifically to 
nicotine dependence, is without legal merit and is, 
accordingly, denied.  See Sabonis, supra.

III.  COPD, to include as being due to Nicotine Dependence

The threshold question to be answered concerning the 
veteran's claim for service connection for COPD, to include 
as being due to nicotine dependence, is whether he has 
presented evidence of a well-grounded claim, that is, one 
which is plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well-grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his claim for service connection 
for COPD, to include as being due to nicotine dependence, is 
well grounded.

As noted above, service connection may be granted for 
disability which is either incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded.  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998);  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, the second and third Caluza elements can also 
be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence of postservice 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Service connection may also be established under 38 C.F.R. 
§ 3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same disease.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303(b), 3.309(a); Savage, 
10 Vet. App. at 495.

The veteran asserts that he has COPD which is of direct 
service origin.  In the alternative, he avers that his COPD 
was caused by his nicotine dependence, which latter 
dependence was acquired in service.  In this regard, service 
medical records are negative for any reference to emphysema, 
bronchitis or any other chronic respiratory impairment.  
Subsequent to service, COPD was apparently initially 
assessed, under VA auspices, in 1982.  There is, however, no 
evidence of record relating the veteran's COPD directly to 
service.  Given such consideration, then, and because (as 
noted above) service medical records are silent for any 
reference to chronic respiratory impairment, a plausible 
claim for service connection for COPD, on a direct basis, is 
not presented.  See Epps, supra.

With respect, however, to the veteran's alternative 
contention that his COPD was caused by his nicotine 
dependence, which latter dependence was acquired in service, 
a different analysis by the Board inheres.  The sole item of 
evidence relating the veteran's COPD to his nicotine 
dependence is the above-cited statement from Dr. Bellingar, 
wherein she asserts that the veteran's "COPD, chronic 
bronchitis" is "directly due to his nicotine dependence use 
which began in the service."  However, with respect to the 
matter of service connection for COPD, due to nicotine 
dependence, the Board is constrained to observe that any 
favorable resolution of this aspect of the veteran's claim 
for service connection for COPD would require, in the first 
instance as a matter of law, that the veteran be shown to 
have acquired his nicotine dependence in service.  See 
VAOPGCPREC 19-97, supra.  However, owing to the reasoning 
advanced by the Board hereinabove, such showing has not been 
made.  Given the latter legal consideration, then, a 
plausible claim for service connection for COPD, due 
specifically to nicotine dependence, is not presented.  See 
Epps, supra.

Given the Board's foregoing respective analyses, then, 
bearing on service connection for COPD on a direct basis as 
well as being due to nicotine dependence, and because the 
related claim for service connection is not (owing to the 
reasoning advanced in the related respective analyses) 
plausible on either basis, the veteran's claim for service 
connection for COPD, to include as being due to nicotine 
dependence, as was determined by the RO, is not well 
grounded.  38 U.S.C.A. § 5107(a).

Finally, as pertinent to the veteran's claim for service 
connection for COPD, to include as being due to nicotine 
dependence, the Board is of the opinion that its discussion 
above bearing on such issue is sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to such 
disability.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

ORDER

Service connection for nicotine dependence is denied.

Service connection for cerebrovascular accident, due to 
nicotine dependence, is denied.

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for chronic obstructive 
pulmonary disease, to include as being due to nicotine 
dependence, is denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

